Citation Nr: 1242141	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  06-36 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho



THE ISSUE

Entitlement to service connection for a psychiatric disability (claimed to have resulted from ingestion of hallucinogens and to be manifested by brain seizure, hallucinations, flashbacks, dizzy spells and memory loss).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Boise, Idaho VARO.  The Veteran requested a hearing before a hearing officer at the RO, and such was scheduled to be held in January 2007; he later cancelled his hearing request.  In October 2010, the Board reopened the previously denied claim based on the receipt of new and material evidence and remanded the matter for further development and de novo review.  In February 2012, the Board remanded the matter again.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Because this matter was prematurely returned to the Board following the February 2010 Remand (and not all action sought was completed), it must again be remanded.  

Specifically, the prior Board remand noted that pertinent evidence was not associated with the record.  In the previous [October 2010 and February 2012] remands, the Board noted that the medical evidence shows that the Veteran was involved in a motorcycle accident that resulted in a spine fracture, and one examining physician noted that the motorcycle accident is the most likely underlying cause of his brain dysfunction, citing the November 2005 neuropsychological exam report.  The Board noted that the claims file did not include any treatment records related to this accident, found it likely that the outstanding treatment records would include information highly relevant to this claim, and ordered the development for such records as necessary.  

Pursuant to November and December 2010 letters from the RO, the Veteran had submitted timely responses in November 2011 including: a VA Form 21-4142 authorization and release to obtain medical records from Drs. Moser, Naeve, and Tregoning (although with no addresses included) for treatment of a crushed vertebra; a second VA Form 21-4142 for the authorization to release records from Dr. Thornburgh of Integrated Medical Arts Center for treatment over the previous 20 years (with a full address included); a single December 1976 record from Dr. Tregoning noting that he had seen the Veteran on two occasions following a May 1976 motorcycle accident in which he sustained three crushed vertebrae and stating that the Veteran had initially been treated by Drs. Moser and Naeve following the accident; the May 1976 motor vehicle accident report noting that the Veteran incurred a "broken back"; statements from the Veteran indicating that "there wasn't any head injury in the accident" because he was wearing a helmet, that he received ongoing treatment at the Boise VA Medical Center, and that his ongoing seizures began in the early 1970s; and a statement from the Veteran's ex-wife regarding his symptoms throughout their 20 year relationship.

The Board noted in its February 2012 remand that the RO did not act upon any of the submissions by the Veteran or attempt to secure for the record copies of any records of the identified treatment, and instructed that the matter must be remanded once again for completion of the actions sought.  

A review of the claims file reveals that the RO sent the Veteran a March 2012 letter asking him to identify all private health care providers and to submit new authorization release forms for any identified providers.  The RO then readjudicated the matter in an October 2012 (before the year the Veteran had available for response had lapsed) supplemental statement of the case (SSOC), noting that updated VA treatment records were obtained as well as records from Integrated Medical Arts Center (for whom the Veteran had submitted a complete VA Form 21-4142 authorization and consent form), no additional private treatment records could be obtained, and no records showed any evidence to support linking the claim for a psychiatric disability to the Veteran's military service, and continued the denial of service connection for a psychiatric disability.

In its previous February 2012 remand, the Board did not advise the Veteran of the provisions of 38 C.F.R. § 3.158(a); the RO likewise did not do so in its March 2012 letter.  Consequently, the Veteran may have been unaware of the consequences of a failure to cooperate with development for critical evidence; hence, it would not be equitable to process his claim/appeal under 38 C.F.R. § 3.138(a) at this point.   The Veteran is hereby advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned. 

The record clearly shows that pertinent records are outstanding.  Those records cannot be secured by VA without the Veteran's releases.  His claim cannot be properly addressed without those records, as their absence leaves the disability picture incomplete.  Because the RO readjudicated the matter on the merits following the Veteran's lack of response (citing to the lack of response although the time period available for response had not lapsed), suggesting that his lack of cooperation is not critical, this matter must once again be remanded to the RO for compliance with the previous order for development of the evidentiary record.  After the records are obtained, further development indicated by such additional evidence, to include another VA examination to secure an opinion that is based on a complete history of the disability, may be necessary.

AMC is advised (in case it is unaware) that the U.S. Court of Appeals for Veterans Claims (Court) has found (by endorsement of Joint Motions by the Parties to the effect) that readjudication of a claim prior to the expiration of a time period afforded for response is a due process violation (that invalidates any application of 38 C.F.R. § 3.158(a)).]  AMC is reminded that compliance with the Board's remand instructions is not discretionary, but is mandated as a matter of law.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the Veteran a letter notifying him that he has until March 1, 2013 to respond to the March 1, 2012 letter by providing complete current addresses (if available) for the providers of treatment he identified, specifically Drs. Moser, Naeve, and Tregoning (and updated releases, as the previous ones he provided have lapsed).  

2.  If the Veteran provides the identifying information and releases sought, the AMC should proceed with securing for the record copies of the complete clinical records of all treatment identified by the Veteran (i.e., those not already associated with the claims folder).

3.  The RO should then (after March 1, 2013, if the Veteran does not respond with the identifying information and releases, in which case the readjudication must be under 38 C.F.R. § 3.158(a)) readjudicate the claim.  The claim should be readjudicated de novo, to encompass each psychiatric disability entity diagnosed.  If it remains denied, the AMC should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

